 Case: 2:19-cv-01677-EAS-KAJ Doc #: 9 Filed: 05/28/19 Page: 1 of 7 PAGEID #: 74



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION OF COLUMBUS

JORDAN BAILEY, on behalf of himself             )      CASE NO. 2:19-cv-01677-EAS-KAJ
and all other similarly situated,               )
                                                )
                       Plaintiff,               )   Chief Judge Edmund A. Sargus, Jr.
                                                )
V.                                              )   Magistrate Judge Kimberly A. Jolson
                                                )
BLACK TIE MANAGEMENT                            )
COMPANY LLC; BLACK TIE MOVING                   )
SERVICES LLC; BLACK TIE MOVING                  )
COLUMBUS LLC; BLACK TIE                         )
MOVING CLEVELAND LLC; BLACK                     )
TIE MOVING CINCINNATI LLC;                      )
JAMES DUSTIN BLACK; and                         )
CHRISTOPHER HESS,                               )
                                                )
                       Defendants.              )


DEFENDANTS BLACK TIE MANAGEMENT COMPANY LLC; BLACK TIE MOVING
  SERVICES LLC; BLACK TIE MOVING COLUMBUS LLC; BLACK TIE MOVING
 CLEVELAND LLC; BLACK TIE MOVING CINCINNATI LLC; and CHRISTOPHER
 HESS’ MOTION TO DISMISS COMPLAINT, OR IN THE ALTERNATIVE, MOTION
                  FOR MORE DEFINITIVE STATEMENT

       Defendants Black Tie Management Company LLC; Black Tie Moving Services LLC;

Black Tie Moving Columbus LLC; Black Tie Moving Cleveland LLC; Black Tie Moving

Cincinnati LLC; and Christopher Hess hereby move to Dismiss Plaintiff’s Complaint, or in the

alternative, require Plaintiff to replead. As written, Plaintiff’s Complaint fails to state a claim

upon which relief can be granted, as it is devoid of adequate factual allegations to support its

claims and thus fails to satisfy the pleading standards imposed by Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007), and the Federal Rules of Civil Procedure.

       The reasons for Defendants’ Motion are set forth more fully in the accompanying

Memorandum in Support.
Case: 2:19-cv-01677-EAS-KAJ Doc #: 9 Filed: 05/28/19 Page: 2 of 7 PAGEID #: 75



                                           Respectfully submitted,

                                           s/Michael R. Fortney
                                           Michael L. Fortney (#0032878)
                                           Michael R. Fortney (#0092325)
                                           STARK & KNOLL CO., L.P.A.
                                           3475 Ridgewood Road
                                           Akron, OH 44333
                                           (330) 572-1313
                                           fortney@stark-knoll.com
                                           mfortney@stark-knoll.com

                                           ATTORNEYS FOR DEFENDANTS
                                           BLACK TIE MANAGEMENT COMPANY
                                           LLC; BLACK TIE MOVING SERVICES
                                           LLC; BLACK TIE MOVING COLUMBUS
                                           LLC; BLACK TIE MOVING
                                           CLEVELAND LLC; BLACK TIE
                                           MOVING CINCINNATI LLC; and
                                           CHRISTOPHER HESS




                                     -2-
     Case: 2:19-cv-01677-EAS-KAJ Doc #: 9 Filed: 05/28/19 Page: 3 of 7 PAGEID #: 76



                                  MEMORANDUM IN SUPPORT

I.       INTRODUCTION

         This is a purported overtime and minimum wage case brought by Plaintiff against a broad

spectrum of Defendants. While Plaintiff alleges a “common employer” type theory, Plaintiff fails

to allege with any rationale precisely which Defendant(s) commit which acts. Instead, Plaintiff

bunches Defendants together under the lumped category of “Defendants.” Such broad pleading

goes beyond the liberal pleading standards permitted by the Rules and fails to afford Defendant(s)

a chance to adequately respond to the allegations. For the reasons below, Plaintiff’s broad style of

pleading should be dismissed or Plaintiff should be required to allege which Defendant(s)

committed which alleged acts.

II.      LEGAL STANDARD

         Rule 8(a) of the FRCP provides that: “A pleading that states a claim for relief must contain:

(1) a short and plain statement of the grounds for the court’s jurisdiction...(2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the relief

sought...” In Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), the Supreme Court held

that to avoid dismissal, “factual allegations [in a complaint] must be enough to raise a right to

relief above the speculative level...’”.

         “In the case of a truly unclear complaint, the defendant can move for a more definite

statement of the claim under Rule 12(e).” Baxter v. Rose, 305 F.3d 486, 490 (6th Cir. 2002); see

also Compuware Corp. v. Int'l Business Machines, 259 F. Supp. 2d 597, 600 (E.D. Mich. 2002)

(“A more definite statement is warranted in instances where a complaint is unintelligibly vague or

does not contain information sufficient to formulate a responsive pleading. Fed. R. Civ. P. 12(e).”).




                                                 -3-
  Case: 2:19-cv-01677-EAS-KAJ Doc #: 9 Filed: 05/28/19 Page: 4 of 7 PAGEID #: 77



       “Conclusory allegations of collective, unspecified, and undifferentiated wrongdoing is

[sic] not sufficient: ‘vaguely lump[ing] all defendants together without providing any factual

allegations that specify separate acts’ fails to satisfy the Iqbal/Twombly standard.” Kurek v. Ohio

Department of Development Disabilities, Case No. 3:16CV623, 2017 WL 1555930 (N.D. Ohio

Western Division) quoting Lewis v. County of San Diego, 2014 WL 3527719, *6 (S.D. Cal.); see

also Rivera-Nazario v. Corporacion del Fodo del Seguro del Estado, 2015 WL 5254417, *15

(D.P.R.) (“[p]laintiffs were not allowed to lump Defendants together without pleading

individualized facts”); Grant v. AC Mortg. Copr., 2010 WL 2509415, *3 (E.D. Cal.) (complaint

that “lumps all defendants together is plainly insufficient under the pleading requirements of

Federal Rule of Civil Procedure 8”).

III.   ARGUMENT

       A.      PLAINTIFF’S COMPLAINT FAILS TO STATE A CLAIM UPON WHICH
               RELIEF CAN BE GRANTED

       Where a plaintiff fails to provide sufficient factual support for its claims, the court must

dismiss those claims. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570).

       Plaintiff alleges that he “had the ability to work for Defendants for an indefinite time…”

(Complaint, ¶22). However, Plaintiff does not allege which Defendant(s) Plaintiff did any work

for at all. Under Plaintiff’s current pleading, any person capable of helping with moving services

could be a Plaintiff against any moving company in the nation. Further, Plaintiff does not allege

which Defendant Plaintiff worked for and when Plaintiff provided services. Plaintiff alleges that

“Plaintiff and others similarly situated were required to meet at locations designated by

Defendants…” (Complaint, ¶25). However, Plaintiff does not say which Defendant told the named

Plaintiff, or any proposed Plaintiff, where to be and what to do when he/she got to the location.

Instead, Plaintiff makes the broad assertion that Plaintiff, and the entirety of the proposed class,


                                                -4-
  Case: 2:19-cv-01677-EAS-KAJ Doc #: 9 Filed: 05/28/19 Page: 5 of 7 PAGEID #: 78



were told this by each Defendant. For one Defendant in particular, Mr. Hess, Plaintiff alleges that

Mr. Hess is a partner in Black Tie Moving Company, but “Black Tie Moving Company” is not

even a party to this proceeding. (Complaint, ¶16). As another example, Plaintiff states that “[t]heir

advertised services expressly identify….” (Complaint, ¶18). Assuming the word Defendants was

errantly left out, this sentence does not even place Defendants in the sentence at all nor delineate

which Defendant advertises such services. This is telling as two of the Defendants are individuals

whose names are not even alleged by Plaintiff to be on the website(s).

       This broad shotgun pleading method employed by Plaintiff makes drafting an appropriate

answer virtually impossible. While Civil Rule 8 has a broad legal pleading standard, such

conclusory allegations as those made by Plaintiff herein should be dismissed when Plaintiff fails

“to edit and organize [its] claims and supporting allegations into a manageable format.” Aaron v.

Durrani, 1:13-CV-202, 2014 WL 996471, at *2 (S.D. Ohio Mar. 13, 2014) citing Hollon v. E. Ky.

Corr. Complex, No. 10–CV–177–KSF, 2012 U.S. Dist. LEXIS 74676, at *5, 2010 WL 2924091

(E.D.Ky. July 22, 2010). Here, Plaintiff’s complaint is devoid of any organization nor manageable

format for each Defendant to be able to respond, thus dismissal is appropriate.

       B.      REQUEST FOR MORE DEFINITIVE STATEMENT

       As it stands, there is simply no way to determine the nature and substance of Plaintiff’s

claims as it pertains to each Defendant. Civil Rule 12(e), however, allows a defendant to seek more

information when a complaint is vague or ambiguous:

       If a pleading to which a responsive pleading is permitted is so vague or ambiguous
       that a party cannot reasonably be required to frame a responsive pleading, the party
       may move for a more definitive statement before interposing a responsive pleading.
       The motion shall point out the defects complained of and the details desired. Fed.
       Rule Civ. P. 12(e)




                                                -5-
  Case: 2:19-cv-01677-EAS-KAJ Doc #: 9 Filed: 05/28/19 Page: 6 of 7 PAGEID #: 79



       Therefore, if Defendants' motion to dismiss is not granted, Defendants respectfully request

the Court to exercise its discretion and order Plaintiff to amend its Complaint to adequately allege

which Defendants committed which acts.

IV.    CONCLUSION

       For the foregoing reasons, Defendants respectfully request that this Court grant its motion

and dismiss Plaintiff’s claims with prejudice or in the alternative force Plaintiff to replead as

provided herein.

                                                      Respectfully submitted,

                                                      s/Michael R. Fortney
                                                      Michael L. Fortney (#0032878)
                                                      Michael R. Fortney (#0092325)
                                                      STARK & KNOLL CO., L.P.A.
                                                      3475 Ridgewood Road
                                                      Akron, OH 44333
                                                      (330) 572-1313
                                                      fortney@stark-knoll.com
                                                      mfortney@stark-knoll.com

                                                      ATTORNEYS FOR DEFENDANTS
                                                      BLACK TIE MANAGEMENT COMPANY
                                                      LLC; BLACK TIE MOVING SERVICES
                                                      LLC; BLACK TIE MOVING COLUMBUS
                                                      LLC; BLACK TIE MOVING
                                                      CLEVELAND LLC; BLACK TIE
                                                      MOVING CINCINNATI LLC; and
                                                      CHRISTOPHER HESS




                                                -6-
  Case: 2:19-cv-01677-EAS-KAJ Doc #: 9 Filed: 05/28/19 Page: 7 of 7 PAGEID #: 80



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 28, 2019, a copy of the foregoing was submitted for

electronic filing. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. Parties may access this filing through

the Clerk of Court’s E-Filing System.


                                                s/Michael R. Fortney_________
                                                Michael R. Fortney (#0092325)




                                                 -7-
